               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                :    Crim. No. 1:16-CR-049
                                        :
                                        :
                  v.                    :
                                        :
EVAN LAWBAUGH                           :    Judge Sylvia H. Rambo

                                   ORDER
      Before the court is the Motion to Vacate, Set Aside or Correct a Sentence by

a Person In Federal Custody Under 28 U.S.C. § 2255 (Doc. 78), filed by Defendant

Evan Lawbaugh. For the reasons explained in the accompanying memorandum, IT

IS HEREBY ORDERED that the motion is GRANTED IN PART. Lawbaugh’s

sentence is VACATED and will be reentered, granting Lawbaugh a renewed

appellate deadline of fourteen days from re-entry of his sentence. The motion is

DENIED in all other regards.

                                                     /s/ Sylvia H. Rambo
                                                     SYLVIA H. RAMBO
                                                     United States District Judge
Date: February 27, 2020
